Citation Nr: 1509782	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for thoracolumbar paraspinal tendonitis with intervertebral disc syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to November 2006.  She also had active duty for training from January 1986 to April 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO).   

The Board remanded the claim in August 2014 for additional development.

As detailed below, the matter of entitlement to a TDIU has been raised by the Veteran and the record, but has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board finds that additional development is needed regarding TDIU, this matter is bifurcated from the increased rating issue on appeal, addressed in the REMAND portion of the decision below and REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to May 7, 2010, and the period beginning December 27, 2013, the Veteran's thoracolumbar paraspinal tendonitis with intervertebral disc syndrome has not resulted in forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or 4 to 6 weeks of incapacitating episodes in a 12-month period.

2.  For the period beginning May 7, 2010, through December 26, 2013, the Veteran's thoracolumbar paraspinal tendonitis with intervertebral disc syndrome resulted in pain and functional loss equivalent to forward flexion of the thoracolumbar spine 30 degrees or less.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for thoracolumbar paraspinal tendonitis with intervertebral disc syndrome are not met for the period prior to May 7, 2010, and the period beginning December 27, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for a staged 40 percent rating, but no higher, for thoracolumbar paraspinal tendonitis with intervertebral disc syndrome are met for the period beginning May 7, 2010, and ending December 26, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in September 2008, prior to the initial adjudication of her claim, which notified her of the evidentiary requirements to substantiate an increased rating claim, the division of responsibilities between VA and the Veteran in obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The duty to notify is accordingly satisfied.  
See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c). 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records have been obtained.  The Veteran stated in a May 2010 statement that she does not receive treatment from VA.  

The Veteran was afforded VA medical examinations in September 2008, May 2010, December 2013, and December 2014 for her claim.  There is no argument or indication that these examinations were inadequate.  Rather, these examinations are adequate for rating purposes as the examiners provided findings sufficient to evaluate the Veteran's disability under the pertinent rating criteria.  Additionally, as the AOJ afforded the Veteran an examination in December 2014 and requested that he provide releases for any current treatment, there has been substantial compliance with the Board's August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran did not respond to the AOJ's request, and therefore has not identified any pertinent evidence that remains outstanding.  Accordingly, the duty to assist is also fulfilled.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  VA must consider such "functional losses" of a musculoskeletal disability; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion and should be equated to loss of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  The Veteran currently has a 20 percent rating.

Under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  Id. at Note (1).  

In the September 2008 VA examination, flexion was measured at 55 degrees, with pain at 55 degrees.  Repetitive use limited flexion five additional degrees.  The Veteran reported symptoms of stiffness and numbness, and the examiner stated that her condition fatigues her easily and makes it difficult to exercise.  A sensory deficit was identified in the bilateral legs and dorsal feet, and left lateral thigh.  Knee and ankle jerks were 3+ (hyperactive without clonus) in both extremities.

On May 7, 2010, flexion was measured at 35 degrees, with pain at 20 degrees.  Flexion was still 35 degrees with repetitive use.  The Veteran reported progressive back pain with right leg numbness, and tenderness, decreased and painful range of motion, and decreased sensation in the lower extremities were demonstrated.  The examiner noted an impaired sensory deficit of the right medial leg.  However, there were no signs of pathologic reflexes in the lower extremities, and cutaneous reflexes were normal.

On December 27, 2013, flexion ended at 85 degrees, with pain at 85 degrees.  Flexion ended at 85 degrees with repetitive use.  There was five additional degrees of repetitive use due to pain on use or flare ups.  There were effects of pain with prolonged standing, sitting, lifting, and bending.  Functional loss was reported as pain on movement.  There were contributing factors of pain, weakness, fatigueability, and incoordination.  The Veteran reported instances where she cannot get out of bed or had trouble sitting up.  However, no incapacitating episodes were endorsed.  A sensory examination found decreased sensation at the lower leg, ankle, and feet and toes.  Reflex testing was normal.  There was mild numbness and paresthesias and/or dysesthesias in the bilateral lower extremities.  The examiner found mild bilateral incomplete paralysis.  

In December 2014, flexion ended at 58 degrees.  With repetitive use, flexion was measured at 48 degrees.  Flexion was to 40 degrees due to pain on use or flare ups.  Functional loss was described as pain on movement.  The Veteran reported pain with rising from bed and poor sleep, as well as increased pain from ambulation.  No incapacitating episodes were endorsed.  Regarding her neurological symptoms, the Veteran reported constant mild pain, moderate intermittent pain, and mild paresthesias and/or dysesthesias.  Sensory and reflex examinations were entirely normal.  

When considering the above-cited findings, an increased staged rating of 40 percent, but no higher, is warranted from May 7, 2010 to December 26, 2013.  Specifically, at the May 2010 examination, flexion was measured at 35 degrees, with pain at 20 degrees, which allows for a 40 percent rating.  However, at the time of her December 2013 VA examination, flexion increased to 85 degrees, even when considering pain on motion.  During the December 2014 VA examination, flexion was to 48 degrees when considering pain.  Such findings do not allow for a rating in excess of 20 percent.  Accordingly, a 20 percent rating, but no higher, is warranted for the period beginning December 27, 2013.

The Board notes that the Veteran's VA examinations in May 2010, December 2013, and December 2014 reflect a diagnosis of intervertebral disc syndrome.  Further, the May 2010 examination report reflects the occurrence of an incapacitating episode that required a week of physician-prescribed bed rest in November 2009.  However, one week of bed rest only warrants a ten percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and the remainder of the record is negative for evidence of any incapacitating episodes resulting in physician-prescribed bed rest.  38 C.F.R. § 4.71a, DC 5243.  Accordingly, an increased rating is not available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any point during the appeal period.

Turning to the Veteran's associated neurological abnormalities, the record demonstrates radiculopathy of the bilateral lower extremities associated with the Veteran's service-connected spine disability, and she is currently in receipt of separate 10 percent ratings for sciatic nerve involvement of the right and left lower extremities.  

Under Diagnostic Code 8520, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and, an 80 percent disability rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Diseases of the Peripheral Nerves.

Here, the evidence of record demonstrates no more than mild, incomplete paralysis of the sciatic nerve for both extremities.  Specifically, at the 2010 VA examination there were no signs of pathologic reflexes in the lower extremities, cutaneous reflexes were normal, and the Veteran denied any paresthesia at the time.  While there was some decreased sensation left lateral thigh and bilateral legs and dorsal feet in 2008 and again in the bilateral lower leg, ankle, and feet and toes in 2013, reflex testing throughout the appeal period has been completely normal with the exception of some mild hyperactivity without clonus in 2008 that has since resolved.  Moreover, and the 2013 examiner specifically categorized the Veteran's sciatic nerve as having mild incomplete paralysis consistent with a 10 percent rating.  Based on the above-cited mild, wholly sensory findings, ratings in excess of 10 percent for the lower extremities are not warranted.

The Board also notes the Veteran's contention in her December 2009 VA Form 9 that she loses bladder control "on a regular basis."  She is competent to report this symptom; however, the Board does not find her credible, inasmuch as she specifically denied any loss bladder control due to her spine condition at all four of her VA examinations, three of which post-date her 2009 statement.  There are no other associated neurological abnormalities of record.

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the criteria for evaluation of the spine disability fully contemplate the Veteran's complaints of limited and painful motion, particularly when the impact of the DeLuca factors is considered in accordance with the applicable regulations.  Thun v. Peake, 22 Vet. App. 111 (2008).  Further, other manifestations, to include her neurological complaints, are properly addressed under separate Diagnostic Codes and fully account for the Veteran's disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  No further discussion of 38 C.F.R. § 3.321 is required. 

ORDER

A rating of 40 percent, but no higher, for thoracolumbar paraspinal tendonitis with intervertebral disc syndrome is allowed for the period beginning May 7, 2010, and ending December 26, 2013; a rating in excess of 20 percent is denied for the period prior to May 7, 2010, and the period beginning December 27, 2013.  


REMAND

A claim for a TDIU has been raised by the record and is part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009)(it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection).  However, further development is necessary prior to appellate consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VA Form 21-8940 in connection with the request for assignment of a TDIU, and request that she supply the requisite information pertaining to her employment history, educational and vocational attainment, and any other factors having a bearing on the issue.

2.  After completing the above, and any other necessary development, readjudicate the claim.  If the benefit sought is not granted, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the case is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West2014).



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


